DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted 11/13/2019, 6/8/2021, and 1/11/2022 has been considered by the examiner.

Claim Objections
Claim 8 is objected to because of the following informalities:  it appears that “a target column” in line(s) 3 was meant to be --the target column--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Okazaki et al. (US 2019/0228287 ‒hereinafter Okazaki).

Regarding claim 1, Okazaki discloses a neural network system (fig. 5) comprising:
an array circuit (500) configured to generate output data based on first input data (output data that is output in response to input data; para 0038), by a plurality of memory cells (10); and
a gate circuit (80) configured to output a select signal (training data signal for selected training; para 0041), based on defect information (an error signal received from comparison 70) obtained based on the output data (para 0045), and
wherein a target memory cell (any of cell of cells 10 targeted for training, such as cell 95; para 0005, 0034), from among the plurality of memory cells (10), is trained (i.e. in a learning operation; para 0041, 0047) based on second input data (an input data from circuit 80 during initiation of synaptic weights; para 0047), the target memory cell being activated (i.e. initiated) in response to the select signal (the target memory cell is initiated in response to the training data signal for selected training; para 0047), and
wherein the defect information (the error signal) is associated with a defect (an error due to a difference between an expected output data and output data; para 0045, 0047) included in the plurality of memory cells (10).

Regarding claim 2, Okazaki discloses the neural network system, further comprising:
a calculating circuit (70) configured to perform a calculation according to an activation function based on the output data, to output result data (para 0044, 0049).

Regarding claim 3, Okazaki discloses the neural network system, wherein the defect information is obtained further based on the result data (para 0045).

Regarding claim 4, Okazaki discloses the neural network system, wherein each of the plurality of memory cells includes a memristor component (para 0024).

Regarding claim 5, Okazaki discloses the neural network system, wherein the target memory cell includes a memristor component (para 0024), and wherein a characteristic value of the memristor component varies as the target memory cells is trained based on the second input data (para 0047).

Regarding claim 6, Okazaki discloses the neural network system, wherein the plurality of memory cells are formed with a crossbar structure (para 0024).

Regarding claim 7, Okazaki discloses the neural network system, wherein the plurality of memory cells are programmed (i.e. via changing conductance value of the cells; para 0040) by the first input data during a first time period (i.e. before training), and
wherein the target memory cell, among the plurality of programmed memory
cells, is reprogrammed (i.e. in which conductance value of the cell is updated; para 0047) by the second input data during a second time period (i.e. during training), the second time period being after the first time period (i.e. before and during training).

Regarding claim 8, Okazaki discloses the neural network system, wherein the gate circuit is further configured to output the select signal to activate memory cells of a target column, the memory cells of a target column including the target memory cell (a target column comprising resistive elements 95, i.e. memory cells that are activated, including target memory cell 95; para 0034).

Regarding claim 9, Okazaki discloses the neural network system, wherein the gate circuit is further configured to store target data (para 0042) associated with whether to activate the target memory cell (para 0045-0047).

Regarding claim 10, Okazaki discloses the neural network system, wherein the gate circuit includes a memristor component configured to store the target data (para 0024).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okazaki et al. (US 2019/0228287 ‒hereinafter Okazaki) in view of Bichler et al. (US 2014/0122402 ‒Bichler).

Regarding claim 11, Okazaki discloses a neural network system (fig. 5) comprising:
a gate circuit (80) configured to:
output a select signal (training data signal for selected training; para 0041) having a first logical value (the data signal essentially comprises a first logical value) to activate (i.e. initiate) a target column (a target column comprising resistive elements 95, i.e. memory cells that are activated; para 0034), based on defect information (an error signal received from comparison 70); and
an array circuit (500) configured to generate output data corresponding to input data by the target column (output data that is expected in response to the input data; para 0047), the target column being programmed (i.e. via changing conductance value of the cells; para 0040) by the input data in response to the select signal of the first logical value (the target column is initiated in response to the training data signal for selected training; para 0047), wherein the defect information (the error signal) is associated with an error included in the output data (an error due to a difference between an expected output data and output data; para 0045, 0047).
Okazaki does not expressly disclose output the select signal having a second logical value to deactivate the target column, based on defect information.
Bichler discloses output the select signal (select signal for selecting inputs 101-104; fig. 7) having a second logical value (i.e. of reinitialization pulse; para 0111) to deactivate the target column (target column electrically coupled to input 103; fig. 5), based on defect information (when a synapse can no longer operate correctly is considered defective; para 0106).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Okazaki is modifiable as taught by Bichler for the purpose of improved learning and maintenance of an artificial synapse, made possible through implementing a neural network (para 0081, 0106 of Bichler).

Regarding claim 12, Okazaki discloses the neural network system, wherein the error is associated with a defect (para 0045).
Okazaki does not expressly disclose a defect included in the target column
Bichler discloses a defect included in the target column (i.e. electrically coupled to input 103; para 0108).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Okazaki is modifiable as taught by Bichler for the purpose of improved learning and maintenance of an artificial synapse, made possible through implementing a neural network (para 0081, 0106 of Bichler).

Regarding claim 13, Okazaki discloses the neural network system, further comprising:
a calculating circuit (70) configured to perform a calculation according to an activation function based on the output data, to output result data (para 0044, 0049).

Regarding claim 14, Okazaki discloses the neural network system, wherein the error is calculated based on the result data (para 0045).

Allowable Subject Matter
Claim(s) 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record and considered pertinent to the applicant's disclosure does not teach or suggest the claimed invention having the following limitation, in combination with the remaining claimed limitations.
With respect to independent claim 15 (and all dependent claim(s) therefrom), the prior art fails to teach or suggest the claimed limitations, namely wherein the first column and the second column is configured to generate an output voltage in response to the select signal of the first logical value, and deactivated in response to the select signal of the second logical value, wherein the defect information is associated with output data.
The allowable claims are supported in at least fig. 10 of the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN SMET whose telephone number is 571-272-2267, fax number 571-273-2267.  The examiner can normally be reached on Monday-Friday, 8:30 AM - 4:30 PM Eastern.  
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                   /UYEN SMET/
[AltContent: connector]                                                                                 Primary Examiner, Art Unit 2824